In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00174-CR



         ANTONIO M. SAN JUAN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 47344-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER
        Court reporter Grelyn Freeman recorded the trial court proceedings in appellate cause

number 06-19-00174-CR, styled Antonio M. San Juan v. The State of Texas, trial court cause

number 47344-A in the 188th Judicial District Court of Gregg County, Texas. The reporter’s

record was originally due in this matter on September 16, 2019. That deadline was extended twice

by this Court, on Freeman’s motions, resulting in the most recent due date of November 5, 2019.

Although we warned Freeman that additional requests to extend the filing deadline would not be

granted, she has nonetheless filed a third request for an extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        We, therefore, order Freeman to file the reporter’s record in cause number 06-19-00174-

CR, styled Antonio M. San Juan v. The State of Texas, trial court cause number 47344-A in the

188th Judicial District Court of Gregg County, Texas, to be received no later than November 20,

2019.

        IT IS SO ORDERED.


                                              BY THE COURT

Date: November 19, 2019

                                                  2